

VIA HAND DELIVERY
AND CERTIFIED MAIL 


August 8, 2019


Sharon A. Virag
XXXXXX
XXXXXX


Re:  Acceptance and Notice of Resignation as Chief Financial Officer


Dear Sharon:


Pursuant to paragraphs 4(c) and 16 of your March 14, 2018 Employment Agreement,
this letter serves as written confirmation of your notice to NeoGenomics, Inc.
(the "Company") to resign as Chief Financial Officer ("CFO") of the Company
effective immediately (the "Resignation Date"). This letter further serves to
confirm the Company's acceptance of your resignation as CFO and agreement to
waive the sixty (60) day notice period, as required under paragraph 4(c) of your
Employment Agreement.


Notwithstanding your Employment Agreement terminates on the Resignation Date,
your March 14, 2018 Confidentiality, Non-Solicitation and Non-Compete Agreement
shall survive termination of your Employment Agreement, and your obligation to
fully comply with the terms and conditions contained therein shall remain in
full force and effect through the Resignation Date and for a period of two years
thereafter.


If the foregoing correctly reflects our mutual understanding of the matters set
forth herein, please so indicate by signing below.


Sincerely,


/s/ Douglas M. VanOort


Douglas M. VanOort
Chairman and Chief Executive Officer
NeoGenomics, Inc.


On Behalf of the Board of Directors


Cc:  Jennifer Balliet, Vice President and Cheif Culture Officer, NeoGenomics,
Inc.


AGREED TO AND ACCEPTED


/s/ Sharon A. Virag
Sharon A. Virag

